Citation Nr: 1014691	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to April 
2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Roanoke, Virginia, VA Regional Office (RO).  

This case has previously come before the Board.  Following a 
September 2006 hearing in Washington, D.C., via 
videoconference before an Acting Veterans Law Judge who is no 
longer employed by the Board, in November 2006, the case was 
remanded to the agency of original jurisdiction (AOJ) for 
further development.  In July 2007, the Veteran requested 
another hearing, and in August 2009, the case was remanded to 
the AOJ in order for the Veteran to be scheduled for the 
requested hearing.  In February 2010, the Veteran testified 
at a travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of each of the hearings is associated 
with the claims file, and the case has been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A June 2004 rating decision shows that service connection was 
established for right knee patellofemoral syndrome and left 
knee patellofemoral syndrome, and that a 10 percent 
disability rating has been assigned for the right knee and a 
10 percent rating has been assigned for the left knee, each 
under Diagnostic Code 5014, which directs that the disability 
rating be based upon limitation of motion.  The Board notes 
that additional limitation of motion due to pain must also be 
considered in the determination of the degree of impairment 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board notes that the Veteran was afforded a VA 
examination in February 2007, at which time functional 
impairment was noted to result in decreased motion in the 
knees by 50 percent.  While the Board is not required to 
remand an appealed claim solely because of the passage of 
time since an otherwise adequate examination report was 
prepared, in this case, the Veteran has asserted that the 
service-connected right and left disabilities have undergone 
an increase in severity since the time of the February 2007 
examination, and that the degree of impairment has impacted 
his employment.  Transcript at 5 & 12 (2010).  Under the 
circumstances, in this case, the Board finds that further 
development is necessary, to include an opinion in regard to 
whether there is any impact on employability due to service-
connected disabilities.  

Lastly, the Board notes that in a VA Form 9, received in 
April 2006, the Veteran indicated that following the February 
2004 VA predischarge examination, he was evaluated by a 
doctor and was told that he had no cartilage in the knees.  
The record of treatment is not associated with the claims 
file.  

In addition, at the September 2006 hearing, he testified that 
he had had to take time off from work due his knee 
disabilities and that he had been treated approximately three 
to four months earlier at Naval facility.  Transcript at 6 
(2006).  The record of treatment is not associated with the 
claims file.

The Board further notes that at the hearing in February 2010, 
the Veteran stated that he had no cartilage in his knees, had 
been advised to take glucosamine chondroitin to slow down 
cartilage loss, and it was noted that "prior to," and 
"upon," separation, he was evaluated by a VA orthopedist.  
Transcript at 10 & 12.  The Board notes that the only VA 
examination reports associated with the claims file are the 
February 2004 predischarge examination report and the 
February 2007 VA joints examination report.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
the treatment records/evaluation 
reports referenced at the hearings, to 
include any treatment records from the 
identified Naval facility and VA 
treatment records, which have not been 
associated with the claims file.  All 
efforts in this regard should be 
documented in the claims file and any 
records obtained should be associated 
with the claims file.  

2.  The AOJ should schedule the Veteran 
for a VA orthopedic examination to 
determine the degree of impairment due to 
the service-connected right knee 
disability and the service-connected left 
knee disability, to include any resulting 
impact on employability.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed 
to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that range of motion testing be 
performed with a goniometer and that an 
opinion be provided as to whether there 
is any additional functional loss to 
pain, fatigue, weakness, or 
incoordination, and whether there is 
recurrent subluxation or lateral 
instability, and whether as a result of 
the Veteran's service-connected 
disabilities, the Veteran is unable to 
maintain substantially gainful 
employment.  If any increase in the 
degree of impairment due to the right or 
left knee disability is identified during 
the relevant period, an opinion as to the 
date of any increase should be reported, 
to the extent possible.  A complete 
rationale should accompany all opinions 
provided.  

3.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any opinion obtained for adequacy 
and if further development is necessary 
in that regard, such development should 
be accomplished prior to returning the 
claims file to the Board.  If the 
benefits sought on appeal remain denied, 
a supplemental statement of the case 
should be issued and the Veteran afforded 
a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


